DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 17-36 are pending (claim set as filed on 08/11/2021).

Election/Restrictions
Applicant’s election, without traverse, of the species: (i) stroke and (ii) ischemic stroke in the reply filed on 08/11/2021 is acknowledged. 

Priority
	This application is a DIV of application no. 13/140,120 (now US Patent no. 10,478,456) filed on 06/16/2011 which is a 371 of PCT/EP2009/067536 filed on 12/18/2009, which further has a foreign application to EP 08450199.8 filed on 12/18/2008.

Information Disclosure Statement
	The Information Disclosure Statement filed on 11/20/2019 has been considered.

Claim Interpretation
	Regarding the independent claims, the claimed invention as a whole is being interpreted to fall within the statutory category invention of a method of treatment (i.e. a process of using) because the claim’s preambles recite “A method of treating an inflammatory condition, 

Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites “The method of claim 17, wherein the culture supernatant comprises PBMCs” and therefore, is rejected as being indefinite because it is conflicting with its base claim which requires the pharmaceutical preparation to be “a cell-free culture supernatant of peripheral blood mononuclear mononuclear cells (PBMCs)”. In other words, it is confusing as to whether the preparation has PBMCs or no cells at all. Appropriate clarification is required. For the purposes of compact prosecution and prior art examination below, claim 30 will be interpreted to be absent of cells (i.e. the preparation merely comprises a supernatant without any cells).  

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
“(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.”

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.



Claims 17-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kopen (US 2009/0053183 A1).
claims 17, 31, and 35’s 1st limitations pertaining to the patient population and therapeutic treatment, Kopen’s general disclosure relates to the generation and use of in vitro cultured self-renewing colony forming somatic cells (CF-SC), and compositions produced by such cells, for the treatment of a variety of diseases and disorders; and also relates to manipulation of CF-SC cell populations during cultivation to modulate (i.e., up- or down-regulate) production of various soluble or secreted compositions produced by the in vitro cultured cells (see abstract & ¶ [0002]-[0006]). Kopen teaches the compositions are for use in treatment of various diseases and disorders; particularly diseases and disorders involving ischemia, trauma, and/or inflammation (such as, for example, heart failure due to acute myocardial infarction (AMI) and stroke) (see ¶ [0073], [0080], [0088]). Kopen teaches desired proteins or cell supernatant fractions can be isolated, dialyzed, lyophilized and stored as a solid, or reconstituted in an appropriate vehicle for therapeutic administration (see ¶ [0127]). 
Regarding claims 17’s 2nd limitation, 20-23, 25-29, 31’s 2nd limitation, 33, and 35’s 3rd limitation pertaining to the product-by-process limitations, claim interpretation: as noted in the claim interpretation that the claimed invention as a whole is directed to a therapeutic treatment process and not the manufacturing production process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself wherein the patentability of a product does not depend on its method of production. However, it is noted though that Kopen teaches human adult bone-marrow derived somatic cells (ABM-SC) and/or human peripheral blood mononuclear cells (PBMC) were cultured in vitro for 96 hours in a humidified incubator under 5% CO2 in RPMI-complete media (see ¶ [0548]-[0551]).  

claims 18-19, 32, and 35’s 2nd limitation pertaining to the cytokines/proteins, Kopen teaches “conditioned cell culture supernatants were collected and analyzed for the presence of the various cytokines” and further teaches both IL-13 and TNF-alpha were significantly reduced (P<0.001), suggesting that ABM-SC could be utilized therapeutically to treat chronic inflammatory disorders or graft rejection by reducing focal or serum levels of inflammatory mediators (see ¶ [0548]-[0549]). Kopen discloses that mediators of inflammation include: IL-1, TNF-α, IFN-γ, MCP-1, TGF-β (see Fig. 12, ¶ [0099], [0444]). Kopen discloses combining soluble matrix components such as collagens or fibrin with CF-SC and exCF-SC (for example, ABM-SC and exABM-SC) induces the cell population to up-regulate expression of important secreted proteins such as cytokines and matrix metalloproteinases; the tropic factor selected from the group consisting of: MMP-9 (see ¶ [0124], [0348], [0393], and Table 1C). 
Regarding claims 24, 34, and 36 pertaining to the route of administration, Kopen discloses the injection into the damaged organ or tissue; b) application onto the damaged organ or tissue; c) injection proximal to the damaged organ or tissue; d) application proximal to the damaged organ or tissue; and, e) intravenous administration (see ¶ [0273], [0303]). 
	While the disclosure of Kopen does not have a specific teaching embodiment for anticipation purposes, the claimed invention would have nevertheless been prima facie obvious to one of ordinary skill in the art following the guidance of the reference. The ordinary artisan would have readily envisaged the claimed invention because one of Kopen’s primary objective is directed to compositions produced by such cells (e.g. the supernatant fraction comprising the therapeutic cytokines/proteins) which is used to treat diseases or disorders such as ischemia, inflammation, stroke, acute myocardial infarction (see Kopen abstract & ¶ [0073]). Furthermore, Kopen goes on to discuss which factors play a role in the diseases or disorders such as, for 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653